Mr. Justice Aldrey
delivered the opinion of the court.
The appellant assigns two errors in support of his appeal from the judgment finding him guilty of a violation of section 12 of the Automobiles Act, sentencing him to four months of imprisonment, with the costs, and suspending his license as chauffeur for six months. These assignments are as follows:
“First. That the District Court of San Juan, Section 2, erred in overruling the demurrer interposed by the defendant in this case.
“Second. That the District Court of San Juan erred in sentencing the defendant to four months of imprisonment for a violation of the Automobiles Act of April 13, 1916.”
In support of the first assignment the appellant alleges that the complaint does not charge him with the violation of any of the specific provisions of section 12 of Act No. 75. of April 13, 1916, because it does not specify any con-créte act in violation thereof, and cites the decisions of this court in People v. Borque, 25 P. R. R. 553; People v. Rivera, *93826 P. R. R. 393; People v. Salgado, 27 P. R. R. 804, and People v. Matienzo, 27 P. R. R. 838.
In response to this argument and in order to show that this case is not attended by the same facts as appeared in the cases cited, it is sufficient to quote the pertinent part of the complaint, as follows:
“That at 3 p. m. on July 24, 1919, and in the road between Vega Baja and Vega Alta of the municipal judicial district of Vega Baja, P. R., which forms a part of the judicial district of San Juan, P. R., the said defendant wilfully and maliciously violated the provisions of subdivision A of section 12 of the Act to Regulate the Operation of Motor Vehicles in Porto Rico in not exercising due care to insure the safety of persons and property while driving ear No. X 2-1 along said road at a rapid rate of speed, and notwithstanding the fact that he saw the child Tomás Martínez walking ahead of his car, he did not stop the car which he was driving along the middle of the road nor turn it to the left, for which reason he struck the said child and caused it a serious wound in the left foot. * ”
Although the complaint refers to subdivision (a) of section 12 of the act, whose terms are general, it really specifies that he was driving the car along the middle of the road and did not turn it to his left upon overtaking the child Tomás Martínez, which is sufficient to give notice to the appellant that he was charged with a violation of subdivisions (d) and (e); and the failure to cite these two subdivisions, citing only subdivision (a) to the effect that at all times due care must be exercised and reasonable precautions must be taken to insure the safety of persons and property, is not important.
As to the second assignment, the appellant is right and the Fiscal of this court so admits, for section 18 of the said act provides that a violation thereof shall be punished by a fine of not less than five nor more than three hundred dollars, or imprisonment for not less than five clays nor more than three months, and inasmuch as the appellant was *939sentenced to fonr months of imprisonment, the judgment is erroneous in that respect and should be modified.
For the foregoing reasons the judgment appealed from must be modified by reducing to three months the sentence to be served by the defendant, and as modified

Affirmed.

Chief Justice Hernández and Justices Wolf, del Toro and Hutchison concurred.